Calhoon, J.,
delivered the opinion of the court.
Appellant was indicted for murder, and convicted of manslaughter, and appeals to this court. Many cases come before us where colored festivals appear in the record, and unfortunately, it is true that in nearly every instance a dead negro is a feature in the landscape. So it is with this case. There was a festival, and this appellant figured on the occasion as a lemonade maker. He had lying on the table before him an ordinary pocketknife, which he used to cut the lemons and' make the lemonade. While engaged in this duty, one Jerry Eoseman came up in front of the counter, or table, or board behind which appellant was discharging his important duties, and between the two a controversy arose about a puppy dog, and one called the other a liar, and the other retorted, and blows were struck with the fist and returned with the fist. At some time in the mutual encounter a water bucket, about half full of ice, was raised by Eoseman, with which he struck, or commenced to strike, the appellant. There is a sharp con*561flict in the evidence as to whether appellant struck Koseman or Koseman struck him first with the fist, and a sharp conflict as to whether appellant used his knife on Koseman before or after Koseman raised the bucket with the ice in it to strike.
The defense, of course, was that Waller did not strike with the knife, except to protect himself from the use of the bucket of ice by Koseman and in this situation the court gave two, and only two, instructions for the state, both of which clearly state the idea that Waller must have been “ in real or apparent danger of receiving at the hands of his assailant some great bodily harm with a deadly weapon at the time he struck the fatal blow.” This was error, and it is not cured anywhere in the instructions for the state or for the defense. In order to justify a killing in self-defense, it is not true that there must have been used against the slayer what is commonly understood to be of itself a deadly weapon. It is sufficient if he was confronted with such means of force as to induce a reasonable apprehension that he was in danger of loss of life or great bodily harm, and the jury should have been left to determine for themselves whether that was the condition under the facts of this case.

Reversed and remanded.